DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response After Final
This Office Action is in response to the claim set filed 6/27/2022, after the Final Rejection. The claim set is entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2 and 28-32 directed to inventions non-elected without traverse.  Accordingly, claims 2 and 28-32 have been cancelled.
As discussed in the prior Office Action, claims 7-13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claims 2 and 28-32.

Allowable Subject Matter
Claims 1, 3-21, 23-24, and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Each of independent claims 1 and 27, respectively, are directed to a method comprising providing an inflow port and an outflow port wherein as a cell suspension flows between the inflow port and the outflow port, wherein the cell suspension flows along a direction of first and second surfaces of a filtration membrane, the filtration membrane including an inlet-side opening formed on the first surface and an outlet-side opening formed on the second surface on an opposite side of the first surface and communicating with the inlet-side opening, in which the inlet-side opening and the outlet-side opening are disposed at positions deviated in a direction parallel to the first and second surfaces of the filtration membrane, the filtration membrane comprising a mesh formed by twill-weaving a fibrous membrane. Huang provides the closest prior art, as discussed in the previous Office Action. However, the invention of Huang is predicated on the inlet-side opening and outlet-side opening of the filtration membrane being formed by pillars fabricated by molding, embossing, lithography, or the like (para. 227-232, 278) and Huang is devoid of any mention of weaving, especially twill-weaving as claimed. The prior art as a whole does not provide a disclosure or teaching of twill-weaving a fibrous membrane having deviated-position inlet-side and outlet-side openings, within the claim environment of performing membrane separation processing of a cell suspension using a structure having ports and flow directions as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799